                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


LITTLETON EMMETT JACKSON,
          Plaintiff,

       v.                                                   Case No. 20-C-1341

RACHEL MATUSHAK, et al.,
         Defendants.


                                    DECISION AND ORDER

       Plaintiff Littleton Emmett Jackson, a Wisconsin state prisoner representing himself,

filed this lawsuit under 42 U.S.C. § 1983. I screened the plaintiff’s fourth amended complaint

and permitted him to proceed on Eighth Amendment claims against defendants Rachel

Matushak, Nurse Staeven, Cassandra Baier, Jennifer Brauer, and Hannah Utter (collectively

the State Defendants). ECF No. 18. I also allowed him to proceed on Eighth and First

Amendment claims against defendant Susan Peters. Id. The State Defendants and Peters

separately move for partial summary judgment on the ground that the plaintiff failed to

exhaust his available administrative remedies for some of his claims against them. ECF No.

38 & 42. As explained below, I will GRANT the defendants’ motions.

                                        I. BACKGROUND 1

       I allowed the plaintiff to proceed on Eighth Amendment claims that in June or July

2020, Matushak, Baier, and Staeven were aware of his severe pain and failed to treat it; that

in July 2020, Utter knew about the plaintiff’s pain but delayed scheduling him for a doctor’s

appointment; and that in September 2020, Brauer failed to provide him medication for his

       1
         Facts in this section are taken from the parties’ proposed findings of fact, declarations in
support, and responses to the opposing parties’ proposed facts. ECF Nos. 40–41, 44, 49–50, 52–
54, 57 & 59. For purposes of this decision, I will consider admitted any properly supported facts that
the opposing party does not contest. See Civil L. R. 56(b)(4). I will consider proposed facts only to
the extent they are supported by evidence in the record, see Fed. R. Civ. P. 56(c)(1), and will
consider arguments in the supporting memoranda only to the extent they properly refer to supported
facts, see Civil L. R. 56(b)(6).


            Case 2:20-cv-01341-LA Filed 08/04/21 Page 1 of 10 Document 60
pain or schedule him for treatment. ECF No. 18 at 4–6. I also allowed him to proceed on an

Eighth Amendment claim that in August 2020, Peters knowingly prescribed him an

inefficacious course of treatment and a First Amendment claim that Peters discontinued his

medication because he complained against her. Id. at 6.

       The State Defendants contend that the plaintiff did not exhaust his administrative

remedies for his Eighth Amendment claims against Utter or Brauer. ECF No. 39. Peters

contends that the plaintiff did not exhaust his administrative remedies for the First

Amendment claim against her. ECF No. 43.

A.     The State Defendants

       The plaintiff is an inmate at Green Bay Correctional Institution (GBCI), where the

State Defendants worked at the time of the events alleged in this lawsuit. ECF No. 40, ¶¶ 1–

2. The plaintiff filed several inmate complaints around the time of the events alleged in his

lawsuit. On July 29, 2020, the plaintiff complained that a correctional officer did not give him

noon medication on July 19, 2020, allegedly in violation of a rule in the inmate handbook.

Id., ¶¶ 3–4; ECF No. 41-2 at 11–12. On August 4, 2020, the plaintiff complained that a

corrections officer did not give him pain medication on August 2, 2020. ECF No. 40, ¶¶ 5–

6; ECF No. 41-3 at 11. On August 11, 2020, he complained that Nurse Staeven knew the

plaintiff was experiencing severe pain but forced him to wait over seven days to see his

advanced care provider. ECF No. 40, ¶¶ 9–10; ECF No. 41-5 at 11. On August 12, he

complained that his pain medication was delayed for four days (from August 6 to 10, 2020)

after he told medical staff that he was in pain. ECF No. 40, ¶¶ 7–8; ECF No. 41-4 at 10.

       The State Defendants contend that among these inmate complaints, the plaintiff did

not file a complaint about Utter, who is the Health Services Unit (HSU) Manager, failing to

tell the HSU to schedule a doctor’s appointment for the plaintiff to address his pain. ECF

No. 40, ¶ 11; ECF No. 41, ¶ 42. They also contend that he did not file a complaint about

Brauer failing to provide the plaintiff his pain medication or schedule him for treatment after

he wrote to the HSU about his pain on September 21. ECF No. 40, ¶ 12; ECF No. 41, ¶ 43.

                                               2
          Case 2:20-cv-01341-LA Filed 08/04/21 Page 2 of 10 Document 60
       The plaintiff disputes the State Defendants’ statements that he failed to file an inmate

complaint against Utter or Brauer. ECF No. 49, ¶¶ 11–12. He contends that inmate

complaint number GBCI-2020-10936, in which he complained about inadequate pain pills,

exhausted his administrative remedies against “any nurse or medical staff . . . HSU manager

Utter included.” Id., ¶ 11; ECF No. 54-1 at 7. The plaintiff submitted complaint GBCI-2020-

10936 on June 24, 2020. ECF No. 54-1 at 7. He complained that “this prison will not, will not

[sic] let me have my KOP [keep on person] medication in my cell.” Id. He claimed that he

needed to keep the pain pills in his cell “due to severe, severe pain.” Id. The complaint says

the plaintiff “should not be forced to eat pain pills just in case of severe pain especially when

I[’]m not sure of the amount of pain medication to take because I can’t guess the amount of

pain that I might have.” Id. at 7–8. The plaintiff complained that he suffers pain all hours of

the night and should not be forced to wait until the next medication pass. Id. at 8.

       The plaintiff did not attach any documents from the inmate complaint examiner

office’s review of this complaint. His appeal from the inmate complaint examiner’s decision

says the complaint examiner summarized his facts as follows:

       Inmate Jackson complains that he can’t keep his KOP medication in his RHU
       cell. HSM Utter stated that per security, KOP medications are not allowed in
       the RHU cells. All meds are staff controlled. The inmate will have the
       opportunity to take his meds at the med pass times.

Id. at 9. The plaintiff’s appeal reiterates that he experiences pain all through the night and

says he previously could keep medication in his cell when at a different prison. Id. at 9–10.

He swears in his declaration in opposition to the State Defendants’ motion for summary

judgment that it was the prison’s refusal to allow him to keep medication in his cell that led

him to request stronger medication instead. ECF No. 54, ¶ 2.

B.     Defendant Peters

       Peters is an advanced practice nurse practitioner who worked at GBCI at the time of

the alleged events. ECF No. 44, ¶ 2. She saw the plaintiff on August 12, 2020, for his

complaints of head pain. Id. During the visit, the plaintiff complained that his current


                                               3
           Case 2:20-cv-01341-LA Filed 08/04/21 Page 3 of 10 Document 60
medications (naproxen and acetaminophen) did not alleviate his headaches and requested

that Peters prescribe stronger medication. Id., ¶¶ 3–4. He also told Peters he was concerned

about long-term side effects from taking the medication. Id., ¶ 5. Peters ordered labs to

determine what medication to give the plaintiff. Id., ¶ 6.

       On August 15, 2020, the plaintiff filed an inmate complaint asserting that a doctor

(Peters) refused to give him safer and stronger pain medication during his August 12, 2020

appointment. Id., ¶ 7; ECF No. 41-6 at 11–12. An inmate complaint examiner recommended

the complaint be dismissed, and a reviewing authority dismissed the complaint on August

27, 2020. ECF No. 44, ¶¶ 8–9. The plaintiff appealed the dismissal, and his appeal was

dismissed on September 9, 2020. Id., ¶ 10; ECF No. 41-6 at 7.

       Peters asserts that the plaintiff did not file an inmate complaint alleging that she

discontinued his medication or took away his option to continue receiving acetaminophen in

retaliation for the plaintiff’s August 15, 2020 inmate complaint against her. ECF No. 44, ¶ 11;

ECF No. 41, ¶ 44. The plaintiff disputes that statement. ECF No. 52, ¶ 11. He asserts that

he wrote “[o]n a[n] inmate complaint appeal . . . I feel like the gbci staff are all working in

collusion.” Id. (citing ECF No. 41-7 at 12). He also says that on August 12, 2020, he “wrote

a retaliat[i]on complaint against the entire medical staff” for delaying his pain medication. Id.

(citing ECF No. 41-4 at 10). He contends that because Peters was part of the medical staff

at GBCI on August 12, 2020, his complaint about retaliation exhausted his administrative

remedies for his claim against her. Id.

                                          II. ANALYSIS

       A party is entitled to summary judgment if it shows that there is no genuine dispute

as to any material fact and it is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “Material facts” are

those that “might affect the outcome of the suit.” See Anderson, 477 U.S. at 248. A dispute

over a “material fact” is “genuine” if “the evidence is such that a reasonable jury could return

a verdict for the non-moving party.” Id. Thus, to survive a motion for summary judgment, a

                                               4
           Case 2:20-cv-01341-LA Filed 08/04/21 Page 4 of 10 Document 60
non-moving party must show that sufficient evidence exists to allow a jury to return a verdict

in its favor. Brummett v. Sinclair Broad. Grp., Inc., 414 F.3d 686, 692 (7th Cir. 2005).

A.     Exhaustion

       Under the Prison Litigation Reform Act, an inmate cannot assert a cause of action

under federal law “until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a); see Woodford v. Ngo, 548 U.S. 81, 93 (2006). Exhaustion requires that

an inmate comply with the rules applicable to the grievance process at the inmate’s

institution. Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). This requirement

“applies to all inmate suits about prison life, whether they involve general circumstances or

particular episodes, and whether they allege excessive force or some other wrong.” Porter

v. Nussle, 534 U.S. 516, 532 (2002).

       The Court of Appeals for the Seventh Circuit applies a “strict compliance approach to

exhaustion,” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006), and expects inmates to

adhere to “the specific procedures and deadlines established by the prison’s policy,” King v.

McCarty, 781 F.3d 889, 893 (7th Cir. 2015) (citing Woodford, 548 U.S. at 93). That means

if the plaintiff failed to complete any step in the prison’s exhaustion process before bringing

his lawsuit, the court must dismiss the plaintiff’s claims. See Perez v. Wis. Dep’t of Corrs.,

182 F.3d 532, 535 (7th Cir. 1999). “Substantial compliance with administrative remedies”

does not satisfy exhaustion requirements. Farina v. Anglin, 418 F.App’x 539, 543 (7th Cir.

2011) (citing Booth v. Churner, 532 U.S. 731, 739 (2001), and Dole, 438 F.3d at 809).

Because exhaustion is an affirmative defense, the defendants bear the burden of proving

that the plaintiff failed to exhaust. See Pavey v. Conley, 544 F.3d 739, 740–41 (7th Cir.

2008) (citing Jones v. Bock, 549 U.S. 199, 216 (2007)).

       Wisconsin has an established system that allows inmates to file complaints about

policies, rules, living conditions, and staff actions at their institutions. Wis. Admin. Code

§ DOC 310.06. Inmates must exhaust all administrative remedies that the Department of

Corrections has promulgated by rule before commencing a civil action against an officer,

                                              5
          Case 2:20-cv-01341-LA Filed 08/04/21 Page 5 of 10 Document 60
employee, or agent of the DOC. Id., § DOC 310.05. An inmate must file a complaint within

fourteen calendar days of the incident. See id., § DOC 310.07(2). Each complaint “may

contain only one clearly identified issue” and “must contain sufficient information for the

department to investigate and decide the complaint.” Id., § DOC 310.07(5)–(6). The inmate

must appeal any adverse decision within fourteen days and await a final decision from the

Office of the Secretary. Id., §§ DOC 310.12 & 310.13.

B.     State Defendants

       The State Defendants concede that the plaintiff exhausted his administrative

remedies for his claim that in June or July 2020, Matushak, Baier, and Staeven denied his

requests for stronger pain medication and delayed scheduling him for a doctor’s

appointment. They assert that he failed to exhaust his administrative remedies for his claim

that Utter delayed scheduling him a doctor’s appointment on July 22, 2020, and that Brauer

refused to provide him medication on September 21, 2020.

       It is undisputed that none of the inmate complaints the plaintiff submitted from July

22 to August 5, 2020, or from September 21 to October 5, 2020—within the 14-day deadlines

to file a complaint about Utter and Brauer’s actions—related to his claims against Utter and

Brauer. The plaintiff instead asserts that he exhausted his claims against Utter and Brauer

based on an inmate complaint he filed on June 24, 2020, complaining that he was not

allowed to keep medication on his person while in the restricted housing unit. But that

complaint could not have exhausted his administrative remedies for the claims against Utter

and Brauer because the events alleged in those claims did not occur until July and

September 2020—one to three months after he filed his June 24, 2020 inmate complaint.

Moreover, the June 24, 2020 complaint is about not being allowed to keep medication in his

cell; it does not involve HSU staff delaying a doctor’s appointment or refusing to provide him

medication. The plaintiff does not dispute that he did not file any other inmate complaints

about Utter or Brauer’s alleged actions.



                                              6
          Case 2:20-cv-01341-LA Filed 08/04/21 Page 6 of 10 Document 60
       The plaintiff alternatively contends that his “ENTIRE complaint shows that Nurse

Brauer and HSU manager Utter are also guilty of claim #1 which means that Jackson also

exhausted his administrative remedies on Nurse Brauer and HSU manager Utter also.” ECF

No. 50, ¶ 3. But I did not allow the plaintiff to proceed against Utter or Brauer on the same

claim that I allowed him to proceed on against the other State Defendants. In fact, I

specifically noted that, “The plaintiff does not allege that HSU Manager Utter provided

inadequate medical treatment, refused to alter his medication, or could have ordered a

stronger prescription.” ECF No. 18 at 5. I allowed him to proceed only on a claim that “Utter

could have directed the HSU to schedule for the plaintiff for a doctor’s appointment but

declined to do so despite knowing about the plaintiff’s pain.” Id. Against Brauer, I allowed

him to proceed only on a claim that she did not provide him medication or schedule him for

a doctor’s appointment in response to a September 21, 2020 health services request about

his pain. Id. at 6. These claims are distinct from the claim that Matushak, Baier, and Staeven

disregarded his pain in June or July 2020. Id. at 4. The plaintiff may not proceed against

Utter or Brauer merely because he exhausted his other claim against different defendants.

He must exhaust his administrative remedies for each claim in this lawsuit. See Henry v.

Deshler, No. 20-2185, 2021 WL 2838400, at *2 (7th Cir. July 8, 2021) (citing Schillinger v.

Kiley, 954 F.3d 990, 996 (7th Cir. 2020)).

       To the extent the plaintiff suggests that his health services requests exhausted his

administrative remedies, he is incorrect. Inmates submit a health services request form to

alert medical staff at their institution of a medical need. That form “does not constitute a

formal grievance for exhaustion purposes.” Dionne v. Majewski, No. 15-C-190, 2016 WL

1050283, at *2 (E.D. Wis. Mar. 16, 2016) (citing Whiteside v. Pollard, No. 10-C-725, 2012

WL 1580430, at *1 (E.D. Wis. May 4, 2012) (“[R]equests made through health services do

not constitute proper exhaustion under Wisconsin’s administrative rules.”)).

       The State Defendants have met their burden to show that the plaintiff failed to exhaust

his administrative remedies for his claims against Utter and Brauer. I must dismiss those

                                              7
          Case 2:20-cv-01341-LA Filed 08/04/21 Page 7 of 10 Document 60
claims without prejudice. See Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004) (explaining

that “all dismissals under § 1997e(a) should be without prejudice”).

C.     Peters

       Peters concedes that the plaintiff exhausted his administrative remedies for his Eighth

Amendment claim against her related to his August 12, 2020 appointment. She contends

that the plaintiff did not exhaust his administrative remedies for his claim that Peters

retaliated against him after he filed his August 15, 2020 complaint about the August 12, 2020

visit because he did not file an inmate complaint about that claim.

       The plaintiff insists he exhausted his administrative remedies for his retaliation claim

against Peters for two reasons. First, he asserts that he filed a retaliation claim against the

entire GBCI medical staff on August 12, 2020. Because Peters was part of the medical staff

that day, his argument goes, that complaint exhausted his administrative remedies for his

claim against her. But the claim on which I allowed him to proceed is that Peters retaliated

against him sometime after August 15, 2020, when he filed an inmate complaint about his

August 12, 2020 appointment with Peters. The August 12, 2020 complaint was filed the

same day as the appointment and before Peters’s alleged retaliation. An inmate cannot

exhaust administrative remedies by filing an anticipatory inmate complaint for conduct that

has not yet occurred. See Wis. Admin. Code § DOC 310.07(2) (“An inmate shall file a

complaint within 14 days after the occurrence giving rise to the complaint.” (emphasis

added)); Tisher v. Tannan, No. 18-CV-197-JPS, 2018 WL 3995908, at *2 (E.D. Wis. Aug.

21, 2018) (declining to treat inmate’s grievance filed nearly four weeks before defendant’s

alleged misconduct “as an appropriate attempt to exhaust administrative remedies for an

issue that had not yet occurred”); Ross v. County of Bernalillo, 365 F.3d 1181, 1188 (10th

Cir. 2004) (“A grievance obviously cannot exhaust administrative remedies for claims based

on events that have not yet occurred. Nor does a grievance exhaust administrative remedies

for all future complaints of the same general type.”), abrogated on other grounds by Jones,

549 U.S. at 223 & n.3. Even if the timing were right, the August 12, 2020 complaint alleges

                                              8
          Case 2:20-cv-01341-LA Filed 08/04/21 Page 8 of 10 Document 60
medical staff delayed the plaintiff’s medical treatment between August 6 and 10, 2020. ECF

No. 41-4 at 10. That complaint does not mention or involve Peters’s treatment on August

12, 2020, or her alleged retaliation after that date. Whether other medical staff retaliated

against the plaintiff from August 6 to 10, 2020, is a different claim than his claim that Peters

retaliated against him sometime after August 15, 2020. As noted above, the plaintiff must

file a complaint and exhaust his administrative remedies for each claim on which he seeks

to proceed. See Henry, 2021 WL 2838400, at *2.

       The plaintiff also cites an inmate complaint he filed on August 26, 2020, alleging that

a correctional officer retaliated against him for filing a lawsuit the previous day. ECF No. 52,

¶ 11 (citing ECF No. 41-7 at 11). He notes that in his appeal from the dismissal of that

complaint, the plaintiff wrote, “I feel like the gbci staff are all working in collusion.” Id.; ECF

No. 41-7 at 12. He suggests that statement was enough to raise his retaliation claim against

Peters. ECF No. 52, ¶ 11. But whether GBCI staff were colluding with each other is a

different issue than the allegations he raised in the underlying complaint. The plaintiff was

permitted to raise “only one clearly identified issue” in his inmate complaint, Wis. Admin.

Code § DOC 310.07(5), and the issue he raised related to the officer who allegedly retaliated

against him for filing a lawsuit. Even if the statement in his appeal were enough to raise his

claim of retaliation against Peters, raising an issue for the first time in the appeal of a

dismissed complaint violates Wisconsin’s procedural rules and does not properly raise or

exhaust administrative remedies for that issue. Hiler v. Pollard, No. 07-C-863, 2009 WL

188027, at *3 (E.D. Wis. Jan. 27, 2009) (citing Pozo, 286 F.3d at 1023) (“[A]n issue raised

for the first time in an appeal to the CCE is not an exhausted issue.”). Neither the plaintiff’s

August 26, 2020 complaint, or his appeal from the dismissal of that complaint, properly

raised or exhausted his claim that Peters retaliated against him for filing the August 15, 2020

inmate complaint against her.




                                                9
           Case 2:20-cv-01341-LA Filed 08/04/21 Page 9 of 10 Document 60
       Peters has satisfied her burden to show that the plaintiff failed to exhaust his

administrative remedies related to his retaliation claim against her. I will dismiss that claim

without prejudice. See Ford, 362 F.3d at 401. 2

                                       III. CONCLUSION

       For the above reasons, IT IS ORDERED that the State Defendants’ motion for partial

summary judgment on exhaustion grounds (ECF No. 38) is GRANTED. The claims against

defendants Utter and Brauer are DISMISSED WITHOUT PREJUDICE. Because there are

no exhausted claims against Utter and Brauer, they are DISMISSED.

       Defendant Susan Peters’s motion for partial summary judgment on exhaustion

grounds (ECF No. 42) is GRANTED. The plaintiff’s First Amendment retaliation claim

against Peters is DISMISSED. He may proceed against Peters on only his Eighth

Amendment claim of deliberate indifference.

       I will enter a separate order with new deadlines for the remaining parties to complete

discovery and submit dispositive motions on the merits.

       Dated at Milwaukee, Wisconsin this 4th day of August, 2021.


                                                          s/Lynn Adelman_____
                                                          LYNN ADELMAN
                                                          United States District Judge




       2
         Because there are no unresolved questions of fact, I need not hold a hearing as described
in Pavey, 544 F.3d at 742. See Aguirre v. Witek, No. 08-C-1110, 2010 WL 1292161, at *2 (E.D. Wis.
Mar. 30, 2010) (citing Doss v. Gilkey, 649 F.Supp.2d 905, 912 (S.D. Ill. 2009)).

                                               10
           Case 2:20-cv-01341-LA Filed 08/04/21 Page 10 of 10 Document 60
